DETAILED ACTION
Response to Amendment
Responsive to the Amendment filed November 5, 2021. Claims 7-9 and 15-20 were canceled. Claims 1 and 10 were amended. Claims 21-22 are new. Claims 1-6, 10-14 and 21-22 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-14 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Batts et al (US 2019/0250618). 
As per claim 1, Batts et al teach a method of operating a vehicle comprising: 
operating the vehicle autonomously (see at least para [0007]) utilizing at least a perception sensor (fig 1, 54); 
sensing a vibration within the vehicle (see at least para [0020]);
(see at least para [0024]); 
determining whether the vehicle is in contact with rumble strips in response to the identified frequency (see at least para [0025]); and 
utilizing the determination of whether the vehicle is in contact with the rumble strips to detect the roadway shoulder (see at least para [0026]) and operate the vehicle utilizing the detected roadway shoulder when the perception sensor is compromised (see at least para [0018]).  
As per claim 2, Batts et al teach wherein the vehicle is determined to be in contact with the rumble strips when the identified frequency is within a predefined range (see at least para [0024]).  
As per claim 3, Batts et al teach wherein the vibration within the vehicle is sensed with an inertial measurement unit (see at least para [0013]).  
As per claim 4, Batts et al teach wherein the inertial measurement unit comprises at least a primary function and a secondary function (see at least para [0013]).    
As per claim 5, Batts et al teach wherein the secondary function of the inertial measurement unit is to sense the vibration within the vehicle used to determine whether the vehicle is in contact with the rumble strips; and the primary function of the inertial measurement unit is different from the secondary function (see at least para [0027, 0013], fig 1).  
As per claim 6, Batts et al teach wherein the inertial measurement unit comprises a vertical accelerometer (see at least para [0009-0010]).  
As per claim 10, Batts et al teach wherein the perception sensor comprises a camera for capturing images utilized for navigation of the vehicle (see at least fig 1, (54)). 
As per claim 11, Batts et al teach wherein the autonomous vehicle utilizes the determination when the camera is blocked (see at least para [0018-0019]).  
As per claim 12, Batts et al teach wherein the roadway shoulder is detected when it is determined that the vehicle is in contact with the rumble strips (see at least para [0019])
As per claim 13, Batts et al teach wherein the step of determining further comprises analyzing the identified frequency based on a roadside identification algorithm (see at least para [0024]).    
As per claim 14, Batts et al teach wherein the analysis further comprises receiving information from at least one other sensor as an input into the roadside identification algorithm(see at least fig 1, (54)).   
Claims 21-22 contain similar limitations as the claims above and therefore rejected under similar rationale. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/              Primary Examiner, Art Unit 3661